Exhibit 10.3

MAYVILLE ENGINEERING COMPANY, INC.

2019 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

(EMPLOYEE FORM)

[PARTICIPANTID]

[FIRSTNAME] [LASTNAME]

You have been granted an award of Restricted Stock Units (this “Award”) of
Mayville Engineering Company, Inc. (the “Company”) under the Mayville
Engineering Company, Inc. 2019 Omnibus Incentive Plan (the “Plan”), effective as
of the Grant Date, with the following terms and conditions:

 

Grant Date:    [___________], [____] Vesting Commencement Date:   
[___________], [____] Number of Restricted Stock Units:    [SHARESGRANTED]
Vesting Schedule:   

[______] ([___]) of the Restricted Stock Units will vest on each of the first
[____] anniversaries of the Vesting Commencement Date, provided you are
continuously employed by, or in service with, the Company or an Affiliate until
the applicable vesting date.

 

In the event of your termination of employment or service with the Company or
its Affiliates as a result of your death or disability (as determined by the
Administrator), then 100% of the Restricted Stock Units will vest in full on the
date of such termination.

 

Upon a Change of Control, Section 17(c) of the Plan will apply to this Award.

 

Except as otherwise provided above, upon your termination of employment, or
cessation of services to, the Company and its Affiliates prior to the date the
Restricted Stock Units are vested, you will forfeit the unvested Restricted
Stock Units.

Settlement of Restricted Stock Units:    As soon as practicable after your
Restricted Stock Units vest (but no later than two-and-one-half months from the
end of the fiscal year in which vesting occurs), the Company will settle such
vested Restricted Stock Units by issuing in your name certificate(s) or making
an appropriate book entry for a number of Shares equal to the number of
Restricted Stock Units that have vested.

Transferability of

Restricted Stock Units:

   You may not sell, transfer or otherwise alienate or hypothecate this Award or
any of your Restricted Stock Units until they are vested. In addition, by
accepting this Award, you agree not to sell any Shares acquired under this Award
other than as set forth in the Plan and at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters do not
prohibit a sale. The Company also may require you to enter into a shareholder’s
agreement that will include additional restrictions on the transfer of Shares
acquired under this Award.



--------------------------------------------------------------------------------

Rights as Shareholder:    You will not be deemed for any purposes to be a
shareholder of the Company with respect to any of the Restricted Stock Units
(including with respect to voting or dividends) unless and until a certificate
for Shares is issued upon vesting of the Restricted Stock Units. Market
Stand-Off:    In connection with any underwritten public offering by the Company
of its equity securities pursuant to an effective registration statement filed
under the Securities Act of 1933, as amended, you agree that you shall not
directly or indirectly sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, or otherwise dispose of or
transfer or agree to engage in any of the foregoing transactions with respect
to, any Shares acquired under this Award without the prior written consent of
the Company. Such restriction shall be in effect for such period of time
following the date of the final prospectus for the offering as may be determined
by the Company. In no event, however, shall such period exceed one hundred
eighty (180) days. Taxes:   

You understand that you (and not the Company or any Affiliate) shall be
responsible for your own federal, state, local or foreign tax liability and any
of your other tax consequences that may arise as a result of the transactions
contemplated by this Award. You shall rely solely on the determinations of your
tax advisors or your own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters.

 

To the extent that the receipt, vesting or settlement of the Restricted Stock
Units, or other event, results in income to you for federal, state or local
income tax purposes, you shall deliver to the Company at the time the Company is
obligated to withhold taxes in connection with such receipt, vesting, settlement
or other event, as the case may be, such amount as the Company requires to meet
its withholding obligation under applicable tax laws or regulations. If you fail
to do so, the Company has the right and authority to deduct or withhold from
other compensation payable to you an amount sufficient to satisfy its
withholding obligations.

 

To the extent permitted by the Company at the time a tax withholding requirement
arises, you may satisfy the withholding requirement in whole or in part, by
electing to have the Company withhold for its own account that number of Shares
otherwise deliverable to you upon settlement having an aggregate Fair Market
Value on the date the tax is to be determined equal to the tax that the Company
must withhold in connection with the vesting or settlement of such Restricted
Stock Units; provided that the amount so withheld shall not exceed the maximum
statutory rate to the extent necessary to avoid an accounting charge. Your
election must be irrevocable, in writing, and submitted to the Secretary of the
Company before the applicable vesting or settlement date. The Fair Market Value
of any fractional Share not used to satisfy the withholding obligation (as
determined on the date the tax is determined) will be paid to you in cash.

 

2



--------------------------------------------------------------------------------

Miscellaneous:   

•   Neither the Plan nor the grant of this Award shall constitute or be evidence
of any agreement or understanding, express or implied, that you have a right to
continue as an employee of the Company or any of its Affiliates for any period
of time, or at any particular rate of compensation.

 

•   The Plan and this Award constitute the entire understanding of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements between you and the Company with respect to
the subject matter hereof. You expressly warrant that you are not accepting this
Award in reliance on any promises, representations, or inducements other than
those contained herein.

 

•   By accepting the grant of the Restricted Stock Units, you agree not to sell
any Shares acquired in connection with the Restricted Stock Units other than as
set forth in the Plan and at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters do not prohibit a sale.

 

•   As a condition of the granting of this Award, you agree, for yourself and
your legal representatives or guardians, that this Award shall be interpreted by
the Committee and that any interpretation by the Committee of the terms of this
Award or the Plan and any determination made by the Committee pursuant to this
Award shall be final, binding and conclusive.

 

•   Subject to the terms of the Plan, the Committee may modify or amend this
Award without your consent as permitted by Section 15(c) of the Plan or: (i) to
the extent such action is deemed necessary by the Committee to comply with any
applicable law or the listing requirements of any principal securities exchange
or market on which Shares are then traded; (ii) to the extent the action is
deemed necessary by the Committee to preserve favorable accounting or tax
treatment of this Award for the Company; or (iii) to the extent the Committee
determines that such action does not materially and adversely affect the value
of this Award or that such action is in the best interest of you or any other
person who may then have an interest in this Award.

 

•   This Award may be executed in counterparts.

This Award is granted under and governed by the terms and conditions of the
Plan. The terms of the Plan to the extent not stated herein are expressly
incorporated herein by reference and in the event of any conflict between this
Award and the Plan, the terms of the Plan shall govern, control and supersede
over the provisions of this Award. Capitalized terms used in this Award and not
defined shall have the meanings given in the Plan.

 

3



--------------------------------------------------------------------------------

BY ACCEPTING THIS AWARD, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN.

 

MAYVILLE ENGINEERING COMPANY, INC.       PARTICIPANT By:  

 

     

 

  [EXECUTIVE]       [EMPLOYEE]   [POSITION]       Date:  

 

             

 

4